OFFICE OFTHEA'ITORNEYGENERAL OFTEXAS
                              AUSTIN




          Your lrrouert fez
oawfully
oawfully  aontd.A~oA aft&i
you8 request a8.fol&xm*




                         Of th0 8DW    ha
IPablO van HImileNolrrrlaad, -0                e


 s$raos over thir read to sad frcm tho ehaok.
 t!h18 lW3.S OYfJC
                 8 dWStiOB, Of' pfb:hapP f&O e8
 or nore jrOFaw, nnd the road thu8 USSdvao
 aim used for going thrcugh and beyond tha
 Ribla J%ast~ure
               to the Paloma*
      “hbout  two year8 ago Colonel Johnson
 3UY~ha8et? tha Fable paoture and ha6 il&Oad a
 lock on the gfita aerosl t&Is roab, At iirst
 Colonel Johneon pemitted tm lo&s on the
 chain whioh boudl thr eata, ona ct the lack8
 bring his own ta ahigh ha kept the In , and
 t&o cthor being that of tha Rob3edar g ot4l-6
 tc rhiah they kept the key8. Weeontlp Col-
 onel tohason he8 zwaeved tha l.oek bolcmglng
 to tha Rohladcr Nothera and plmad hi8 cm
 loak than         88    th0 Otiy    0~0,   SB$ f'WBhh%d     tit+
 PohloA%rBrot4rlB ta                k%Ysto- lb,




        The    RohleAn         Baxitbsra hare roqusstd
 t&O C~801~3iW8     COW’t t0t& OlCStI%‘a OtiOa
 in rygucd to thle-rood tlwu& t4 Fabln we-
 tars to the ahaak, barlllg! tihslr raptmt
q$WOBtly,           00 th.     tha0~    that   8UOh ii'd   18
 a&blio        thfimr$              by xaoa5eend presorip
     .
      *I have attoaptM tc dl8oovmr tha law
 ~ovemlag such 0809, and have not b-n able
 to   deterinine        whntrhor thtJ fa0h    8tk%t%d eon-
 otlfuta      said road      l public    thorsughfara.
        will       you kindly 5fve ma ymr optilonr
       Tlrst,, ns to Whether thb road is e
 publie thft#ou5hfan by rirtua of the usage
 abwe mntionad$
      Wysannd, a# to uhether, if the ro86 ir
 a publie thoro~am     by ueq6, the C&Y
 eimera court oaa take motion and for00
 Colonel Johnson Co raowa the look rram aai&
 ~@Ab.ter"
               on mmwy       eo      1941,    thio   aepartmentwr0to     to
   u 8tati~  that wo oouli not answer your first question
r acause it wae a quusstion oi faotr On June 13, 194$, you
roquwted       that we finsw~~r,'mr8aaOnd queet~onr
          Article 784, Vernon'8 hmotated                  Team   I'mal Code,
rostl8am follows:
               Whoever shall ullfully           obrtruot or in-
      jure  or eauee to b, obrtruoted or InJuroQ in
      any-or      whatsower Amy public road or high-.
      stay or any otrs*t or alley In any town or oity,
      or car&v
             publio bridge           or eauswm~y nithln thir
      Jt?te.     dd.l    bs fined     not    rxared$g    two   hun&reA
      a0li856 .*
               8ootlomJ 15, 3.0 aau Aa,
540-1-a,     549-509  Volume Al, Purr
f011ons~
            "I ls.   IllOeneral.     - Ao already totioed
      e right et publio trarrl war land asty br ao-
      quired aithcmt any satablldment o? a highmy
      by prmmdlngo under tho oktut@.            Also, al
      notfood haruitar      otfloial    lboptlon or loli
      rof3ogBltion i8 di    w8mttilr       One nOnstatUtOry
      mdo      of ao0ul8itioo       10 by d*Aioation.  hdio*-
      tlon     my bo by wert         aat of the owner oiigaify-
      ing hi8 intention, the dml.ioation being MB-
      +septaQby publle WOD   Al.m, without any ov&
      aat on the owner’8 p.rt, t4 public mey 15
      fact trimel over hi8 land &a ruoh airoumsknoeo
      that intent to dadloato it to the gublio                 uoe
      for highway r3x~.w8er may bo 1IIfOr~~
           "Another tsodeof aaquai8itloni8 by pm-
      eoriptive right vmtin& b virtue of 10~0
      ocntiaued use. Thus zubl I6 yes may be sridoeo
      of t.30acce~ttancsof.& A%dicstlim, or of the
      owner% intent  to dmlioato aad the ;:ubllo*r
      acooptanor, or of a prwvmiptivs right o? use.
           -dealoat.lonand preroriptfon having~been
      aoneiaerea ~emrally llsewhem, in the prOWIt
      ehegtsr, starting from the fast of publio
      travel over land whereon no highway h@taas
                                               boaa
      statutorily eatablishetl,wa inquire 88 to the
    ; ~bloYur~le~lanU;~a                         4


*         ll&floaaos     -oh    that UIO bar to wtabllrh
          1 logs1 right.     i& llwt, wh llalo nor o r o r -
          lnom to theory 10 lndla~onubl~,we are hero
          aoro ~cmoorned with applioatlono of tho doo-
          trim.8 of dodleatlonand prroriptlon      to
          partioular fact llttmtlonr.
                "I 16. Theory of AoQulrition- Apart
          iromin@twlO~otpablLo      MO Whsrothslana
          ownor ho8 othetisr   manlfooto6 an lntont to
          &MiiWt~, PUbliOMO OOMtttO8afiftJW$
          theoziu in dlifomt $uriedlstloas.XZJ
          la&and aopulsltion of a U&thy eamoraont
          by publla uao ~JIdoro@loa      of the ownonhlp
          oi tho iea 18 baa& oa inpUti 4o4foatloal
            n Bootland on pn~orlptlon     whllo in 'kne
          t II in otlmr crtatu or  th@ ini o n) llthos
          thmtx'y Ia r p u0a a stlm IWta lp p r *r
                                                 to wa s-
          rant*   A0 04 0IJtg
                            to o lr wa mtr ruwr a
                                                the
          attitub   eftlm o wnerp u b llo
                                        ummr r a rb y
                                                    e
          w$doaoo     that 8 road fmlar baa&* wtablirhe4       by
          aMle8tlon        os~by prsmriptioa,    a@ b;r both
          mothoQ0. A jud@unt    Ioareoios that   tho
          ra8wmnt har boea aoqulrod dll bo afmmd
          if aoquisltlon b yllther do b i6       or pro-
                                               8tlo  n
          ~0ripti011 I8 ftUPPOtiOt%br tb0       lVidO~O~~
               Vho oloeo relatlonrhlp bema     preaorlp-
          tfon and 8odlsatlon 10 lll~tntd    by the
          fistlon02 a ltmt pmt     - or ntkw laoA of &e&l-
          oatitwh
                 W*Pr6s*rl~tlont ml&mlly     al@fi*d    that
          thorlght*n8oiunknornrlnQ        pr&mblyundf*-
          owsreblm orl(gia, end tint the rl&t      vfas
          anterior tc the zmaory of &ay6nor Thlr ob-
          aourity of origin '~1s fllrguiadl b7 the flotlon
          that  the rL;ht bad lto ori& in &mnt, *nd
          sbt the Grant ha4 barn loot.      A f&gnsd
          allegation OS TVloet.grud oould not be txm-
          rersod by plw, but nolrthat the Hatut. Of
          limitationahas been adopted by umlo~(lr, *ho
          flatlon 10 regarded a8 a Y&B- tobuttable
          prrrruaption.
               -.    . .
             "I ea. Mvc)ru us0 u BrBontial - under
       the general 1.~ ot title by llnltatlaa,   pea-
       eemsicn mast ~bo hostile to t& trus owner in
       the  simsa of an Intent on tho pwt of'tlm
       poammror to hold the lurd a# his own, the
       statutory expre8sl.on ~el.aln ai right' being
       ocastrud to signify the rogui8ito that the
       alainmnt muat not bnro ontoredupon the land
       in rubord&mtioa~bo the O*A.E* Claim OS right
       adversely to tho'qnor    ir alaa lmontlal to
       pe~ari tiv0 tith t0 anyw-t,        s.wua-
       lng a hi&m, tua8aunt.
            “?Ctmgenornlrub SDthnt, boforo a
       hl@mmy oan bo lmtabliehed by ppn8orlptloti
       It murtappear that tW goawal publis     u&r
       8 olnlm ot right, aad net by mere puart-
       aon OS the awller ur.4 maI cL0PlJL.drq,    ’
       dtaeut lnterruptlon ar rulrrtanti8l o-4,
       for at least the Xoagerl: psrlod of ltaik
       tioa prerorlbed br etatut.in aa aotlon ia-
       volvlng the tit10 to 18x&~
              *Obvlously,~ths     use onnnot be advrrme
       whsrait is, and almys haa bun, by oxprom
       pomeis8ion tvftha cmnor in tanks fadloat~
       thet he b to be ltn0 to dtbanr    ~X#kWiO~,
       T&e same ia arlolo
                        true wberr * trait per;a&'
       mm (tJQ0azs* If the rule         wore othwwlu,
       lvwy lloonae would mature into a lea1
       rl&t,  and unnol$hborl~ londuot mmld be
       omcuraged - whidh is OOBtrOrJ %o tha pOllOp
       of thr law."
              Section 218, E.ighway~ El Tons        ~lIprudano0,
p690    7%    aad   753,   reed8 BS sO&W8$

            'I ale. Proof by 3'ubli.o Use and bftioiol
       ~oaogaltion - The atatutom tena *pub118 roaQ*
       oannot bs read as excluding a way to whloh the
       g+ubllc have eoqulrod a right of use dt&%t
       the statutory promsding.          hitbOugh   the28
       may be no ~vldunor ot statutorye8tabliahmmt,
       ths road may be none the lea8 s.lep3alon# 0th
       struotlon whttrmf is a penal orfanee. ml tlwwo
                                                               389

    Honorable Van Belle Morarland,Pago 6


        thct the road 3.min lau l h i& my ~67 be
        ahown by long-6ontlnusd YI@ aad rmognltlon
        by the ,oountytiuthoritlrr worklnstZU mad.
        An order of the ecmmlsaldnor8~ o6urt deolar-
        in& a soad oi nonstatutory ox&gin to be II
        Public road of a darignated older is llkwire
        aufilolent.




               “I 86. Ei& h ?a Vojr l lio nl8 QnBtfon of
               -F b r th u l pub110 d&hlr of v&y Ima bout
:       raot
        ~aquim4     by b6loation or by pruotiptfoa        la
        genernlly    a Quortlon of raot. In orblr    to
        authorlz* the withdrawal from the jury of an
        i68ua a8 tG the orutlon    O? 8 -right of high-
        my bfddlontloa      or ~reaorlptlon, the o-i-
        demo &ast be of auoh E ohunotor a~) to 14sara no
        room for ortliiiary nrinU8to 4lfimr 88 to t&i
        omolusion to be drami from it.      LeavLnc; a
        etrlp of land open for yublio WBO,ukd ssll-
        l.uglanda adjoin1     under deeds calling for
        it acta botiarp, 7 IIoogimt but not oonolu-
        aive wldenoo of a dsdieation - at loaot
        where the land 18 not de8lgnabed in the
        daoda 08 a publlo road,    Tha intent my be
        to permit the publfo to um the land under
        rwoczble llees~e, and theroforr the ohargo
        e~ould ll*rveit open to the jury to Sind uhat
       ‘the intention wa8 in mot.      Conversely, in
         the aorni:lete abesnoe of crvldenoeindicaticg
        tbt:tthe pubUo UB~ la not merely pemde8ivo,
        It swam  that.a dlrooted verdlot for the cwmr
        ie in order.  On the other hand, a dimeted
        verdiat for olnimnnt of the eassesnt is cot
        justified where tho teatiznonyir lnconolusive
        as tc,whkther tha use wcm pormiselve or ad-
        west3 .I)
                                                                     /
                                                                 390

sotwrablo Van Halle MoFarland, Page I


           In an netion for inJuries rssultin&.frcm a itid-
omer’s obstruatlon of a road on his premlses, eviaonoe thet
the ,nubllchaa uf80a road from ti-e irnmorlal ttnaha& worked
ano maiminea    it without objection, was haa tomraise aa
iDsue for the jury ns to whether the road wan a publio road.
&s&ethe case or fIofr%anV. Bynulu,101 8. 1. (fzd)600.
          The fncts given us ere rather wager.   No faot8
41% given us as to the natun of the use of the road,-+r to
vhfltherIt was adreno or ~extiisrive. Nor are thsro any
$aots given ue an to whether or not the road has ever beea
worked by the,county or the publlo.
          we w0riLa rssgrotrully aavlos that you a00ure the
complete raate relatlva to th8 use Of the road. When wpo.
have done this you will than be in a position to dmtanaltia
for youreel?, under the prlnolplerronunelated above, a8 to
whethar or not the evidence WOUM   be suffioient to rli#o
an iesur for tha jury aa to whether or not the roid wu a
publio road +
                                        very truly your8
          JUL                    A’R’CNNIPY G?W!XAL O? ‘iTltA8




Wa-FlQo




                                                           COMMllTU